Appeal from an award of the State Industrial Board. Claimant, a carpenter, was injured while repairing the roof of a building owned by the employers. He was indebted to Mr. Becker, one of the employers, in the sum of about $700, and Becker gave him the job of repairing the premises in question, at twenty dollars per week. Appellants claim that claimant was an independent contractor; that the *875premises were not conducted for pecuniary gain; that there is no evidence of total disability; and that the award does not credit Becker with the $700 loaned to claimant. Award unanimously affirmed, with costs to the State Industrial Board. Present— Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.